Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 02/01/2019 to Application #16/265,719 filed on 02/01/2019 in which 1-20 are pending.

Status of Claims
Claims 1-20 are pending, of which Claims 1-6, 9-15, 18-20 are allowable via Examiner’s Amendment.  Claims 7, 8, 16, 17 are canceled.

Applicant’s Most Recent Claim Set of 02/01/2019
Applicant’s most recent claim set of 02/01/2019 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Vikas Bhargava on November 4, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
A computer-implemented method comprising:
obtaining, from a first user equipment (UE), a request to create a multicast group, wherein the request comprises an indication that the first UE, a second UE, and a third UE are to be members of the multicast group;
validating that the first UE, the second UE, and the third UE are registered with a telecommunications network;
assigning a security key to the multicast group;
selecting a security algorithm for the multicast group;
transmitting a first multicast invite message to the first UE, a second multicast invite message to the second UE, and a third multicast invite message to the third UE, wherein the first, second, and third multicast invite messages each comprise the security key and an indication of the security algorithm;
receiving a first response from the first UE and a second response from the second UE that each comprise the security key and the indication of the security algorithm; and
receiving a third response from the third UE that does not include the security key and the indication of the security algorithm, wherein a message intended for the multicast group is transmitted as an encrypted multicast message to the first UE and the second UE and as a unicast message to the third UE;
wherein the computer-implemented method is implemented by a rich communication services (RCS) system comprising physical hardware and operating in a core network of the telecommunications network.


Claim 5: (Currently Amended)
The computer-implemented method of Claim 1, further comprising:
obtaining information indicating that the third UE now supports the security algorithm; and
transmitting a fourth multicast invite message to the third UE, wherein 


Claim 6: (Currently Amended)
Non-transitory, computer-readable storage media comprising computer-executable instructions, wherein the computer-executable instructions, when executed by a rich communication services (RCS) RCS 
obtain, from a first user equipment (UE), a request to create a multicast group, wherein the request comprises an indication that the first UE, a second UE, and a third UE are to be members of the multicast group;
validate that the first UE, the second UE, and the third UE are registered with a telecommunications network;
assign a security key to the multicast group;
select a security algorithm for the multicast group;
transmit a first multicast invite message to the first UE, a second multicast invite message to the second UE, and a third multicast invite message to the third UE, wherein the first, second, and third multicast invite messages each comprise the security key and an indication of the security algorithm;
processing a first response received from the first UE and a second response received from the second UE that each comprise the security key and the indication of the security algorithm; and
process a third response received from the third UE that does not include the security key and the indication of the security algorithm, wherein 


Claim 7: (Currently Canceled)


Claim 8: (Currently Canceled)


Claim 9: (Currently Amended)
The non-transitory, computer-readable storage media of Claim 6, wherein the computer-executable instructions further cause the RCS 
assign an address to the multicast group;
generate a random number; and
apply a function to the address and to the random number to create the security key.


Claim 12: (Currently Amended)
The non-transitory, computer-readable storage media of Claim 6, wherein the computer-executable instructions further cause the RCS 
obtain information indicating that the third UE is capable of encrypting messages using the security key; and
transmit a fourth multicast invite message to the third UE, wherein 


Claim 14: (Currently Amended)
The non-transitory, computer-readable storage media of Claim 13, wherein the computer-executable instructions further cause the RCS 
process a second message transmitted by the third UE;
generate a second encrypted multicast message using the second message transmitted by the third UE and the security key; and
transmit a single copy of the second encrypted multicast message for reception by the first multicast router, wherein reception of the second encrypted multicast message causes the first multicast router to transmit the second encrypted multicast message to the first UE and to the second UE.


Claim 15: (Currently Amended)
A core network comprising:
a multicast router rendezvous point; and 
a rich communication services (RCS) system comprising a hardware processor in communication with the multicast router rendezvous point and configured with specific computer-executable instructions to:
obtain, from a first user equipment (UE), a request to create a multicast group, wherein the request comprises an indication that the first UE, a second UE, and a third UE are to be members of the multicast group;
validate that the first UE, the second UE, and the third UE are registered with a telecommunications network;
assign a security key to the multicast group;
select a security algorithm for the multicast group;
cause the multicast router rendezvous point to join the multicast group;
transmit a first multicast invite message to the first UE, a second multicast invite message to the second UE, and a third multicast invite message to the third UE, wherein the first, second, and third multicast invite messages comprise the security key and an indication of the security algorithm; 
receive responses from the first UE and the second UE indicating that the security key and the security algorithm is accepted; and
receive a second response from the third UE indicating that the security key is not accepted, wherein 


Claim 16: (Currently Canceled)


Claim 17: (Currently Canceled)


Claim 20: (Currently Amended)
The core network of Claim 15, wherein the RCS system is further configured with specific computer-executable instructions to:
obtain information indicating that the third UE is capable of encrypting messages using the security key; and
transmit a fourth multicast invite message to the third UE, wherein 


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 9-15, 18-20 are considered allowable.

The instant invention is directed to a method, a medium, and a network system for securing multicast communications in a rich communications services system.

The closest prior art, as recited, Blankenship et al. US Patent Application Publication No. 2014/0057667and Seth et al. US Patent Application Publication No. 2014/0215078, are also generally directed to various aspects of securing multicast communications in a rich communications services system.  However, Blankenship et al. or Seth et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 6, 15.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
a rich communications services system implementing the following: retrieving a request from a first user equipment to create a multicast group, with the request including information showing that the first user equipment, a second user equipment, and a third user equipment are all to become members of the multicast group, confirming that the first user equipment, second user equipment, and third user equipment are all three registered with a telecommunications network, assigning a security key to the multicast group, selecting a security algorithm for the multicast group, transmitting multicast invite messages to the first user equipment, second user equipment, and third user equipment with each multicast invite message including the security key and an indication of the security algorithm, receiving responses from both the first user equipment and second user equipment with each response including the security key and an indication of the security algorithm, receiving an additional response from the third user equipment which does not include the security key and an indication of the security algorithm, where a message sent to the multicast group is transmitted as an encrypted multicast message to both the first user equipment and second user equipment and sent as an unicast message to the third user equipment
When combined with the additional limitations found in Claim 1.

Regarding Claim 6:
a rich communications services system implementing the following: retrieving a request from a first user equipment to create a multicast group, with the request including information showing that the first user equipment, a second user equipment, and a third user equipment are all to become members of the multicast group, confirming that the first user equipment, second user equipment, and third user equipment are all three registered with a telecommunications network, assigning a security key to the multicast group, selecting a security algorithm for the multicast group, transmitting multicast invite messages to the first user equipment, second user equipment, and third user equipment with each multicast invite message including the security key and an indication of the security algorithm, receiving responses from both the first user equipment and second user equipment with each response including the security key and an indication of the security algorithm, receiving an additional response from the third user equipment which does not include the security key and an indication of the security algorithm, where a message sent to the multicast group is transmitted as an encrypted multicast message to both the first user equipment and second user equipment and sent as an unicast message to the third user equipment
When combined with the additional limitations found in Claim 6.

Regarding Claim 15:
a rich communications services system in communication with a multicast router rendezvous point implementing the following: retrieving a request from a first user equipment to create a multicast group, with the request including information showing that the first user equipment, a second user equipment, and a third user equipment are all to become members of the multicast group, confirming that the first user equipment, second user equipment, and third user equipment are all three registered with a telecommunications network, assigning a security key to the multicast group, selecting a security algorithm for the multicast group, having the multicast router rendezvous point also join the multicast group, transmitting multicast invite messages to the first user equipment, second user equipment, and third user equipment with each multicast invite message including the security key and an indication of the security algorithm, receiving responses from both the first user equipment and second user equipment with each response including the security key and an indication of the security algorithm, receiving a second response from the third user equipment which indicates that he security key is not accepted, where a message sent to the multicast group is transmitted as an encrypted multicast message to both the first user equipment and second user equipment and sent as an unicast message to the third user equipment
When combined with the additional limitations found in Claim 15.

Therefore Claims 1-6, 9-15, 18-20 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balasubramanian et al - US_20170070543: Balasubramanian et al teaches admission control and resource management in a rich communication services system.
Narayanan et al - US_20160149836: Narayanan et al teaches a communications and messaging architecture in a rich communication services system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498